DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s amendments filed 5/9/2022 wherein Claims 1, 3, and 7-16 are amended, Claims 17-24 are previously canceled, and no claims have been further added or canceled. Therefore, claims 1-16 are currently pending in this application.
The Applicant’s amendments to the drawings and specification have overcome some of the drawing objections previously set forth in the Non-Final Rejection dated 11/8/2021. Therefore, the replacement drawing sheets of the drawings dated 5/9/2022 and replacement paragraphs of the specification dated 5/9/2022 are accepted by the Examiner. 
The Examiner maintains the drawing objection with regards to Fig. 6 view 604. The Examiner has annotated Figure 6 below to further clarify and point out drawing objection to the Applicant.
 
    PNG
    media_image1.png
    503
    777
    media_image1.png
    Greyscale


The Applicant’s amendments to the specification have overcome each and every specification objection previously set forth in the Non-Final Rejection dated 11/8/2021. Therefore, each and every specification objection previously set forth in the Non-Final Rejection dated 11/8/2021 is withdrawn at this time. The replacement specification dated 5/9/2022 is accepted by the Examiner.
The Applicant’s amendment to the claims have overcome each and every claim objection previously set forth in the Non-Final Rejection dated 11/8/2021. Therefore, each and every claim objection previously set forth in the Non-Final Rejection dated 11/8/2021 is withdrawn at this time.
The Examiner disagrees with the Applicant’s argument that the amendments to the claims to claim 1 and 11 present sufficient structure to avoid application of 35 U.S.C. 112(f) and their respective dependent claims. The claims still lack the sufficient structure to avoid an interpretation under 35 U.S.C. 112(f) despite the applicant’s current amendments to claim 1 and 11. Therefore, the Examiner maintains the application of the  35 U.S.C. 112(f) claim interpretation within the Non-Final Rejection dated 11/8/2021. The Examiner has reiterated the claim interpretation under 35 U.S.C. 112(f) below with the newly amended claims.
The Applicant’s amendments to the claims have overcome each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Rejection dated 11/8/2021. Therefore, each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Rejection dated 11/8/2021 is withdrawn at this time.
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
Pages 13-14 of Applicant’s Arguments
The Applicant has argued that Shapiro (US 2016/0144137) only permits a longitudinal movement and that Shapiro lacks any structure, disclosure, or teaching that would suggest that the reset mechanism acts to cause the cannula to change depth. The Applicant relies on the Abstract and paragraphs [0010], [0019], [0026] and [0027] of Shapiro to support the allegation that Shapiro cannot anticipated independent claims 1 and 11 and dependent claims 2-3, 7-10, 12-13 and 15-16. 
The Examiner does not find the Applicant’s argument to be persuasive based on paragraph [0040] of Shapiro. Within this paragraph, Shapiro discloses that the cannula of the present teachings will be disposed subcutaneously at one or more angles (α) that are less than about 75°, 60°, 45°, 30°, or even about 15° relative to a place that is tangent to the surface of a subject’s skin at the point of insertion. If the cannula is at any of the angles disclosed by Shapiro then not only would a change in longitude occur but also a change in depth. Therefore, the Applicant’s argument is found to be unpersuasive and the rejection of claims 1-3, 7-13 and 15-16 under 35 U.S.C. § 102 is maintained.
The Applicant makes a second allegation that claims 4-6 and 14 each depend from an independent claim that is now in a condition of allowance. Therefore, claims 4-6 and 14 are not rendered obvious by a combination of Shapiro and Hirschel (US 11,154,652). 
The Examiner finds this argument to be unpersuasive based on the aforementioned reasoning regarding the applicant’s first allegation. Therefore, claims 4-6 and 14 would not depend from an independent claim that is now in a condition of allowance. Thus claims 4-6 and 14 would still be rejected under 35 U.S.C. 103 in view of Shapiro modified in view of Hirschel (US 11,154,652).
Drawings
The drawings are objected to because of the following:
Fig. 6 view 604 – reference numeral 618 is used twice and the examiner believes the second instance near reference numeral 620 is inaccurately labeling the cannula which should be reference numeral 623.  See Examiner annotated Fig. 6 above for further information and reference.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7, 8, 11, and 14-16 are objected to because of the following informalities:  
Claim 1, line 7 recites “to extend or retract the cannula’s from the initial”. The Examiner suggests amending this to recite “to extend or retract the cannula[[‘s]] from the initial”.
Claim 7, line 2 recites “the second depth or position”. The Examiner suggests amending this to recite “the second depth [[or]] and position” as claim 1, line 8 recites “a second depth and position”.
  Claim 8, line 2 recites “the second depth or position”. The Examiner suggests amending this to recite “the second depth [[or]] and position” as claim 1, line 8 recites “a second depth and position”.
Claim 9, line 3 recites “initial subdermal or subcutaneous depth or position”. The Examiner suggests amending this to recite “initial subdermal or subcutaneous depth [[or]] and position” as claim 1, lines 4-5 recites “initial subdermal or subcutaneous depth and position”.
Claim 11, line 10 recites “the second subcutaneous depth and/or position”. The Examiner suggests amending this to recite “the second subcutaneous depth and[[/or]] position” as claim 11, line 9 recites “a second subcutaneous depth and position”.
 Claim 14, line 3 recites “the second subcutaneous depth and/or position”. The Examiner suggests amending this to recite “the second subcutaneous depth and[[/or]] position” as claim 11, line 9 recites “a second subcutaneous depth and position”.
Claim 15, line 3 recites “the second subcutaneous depth and/or position”. The Examiner suggests amending this to recite “the second subcutaneous depth and[[/or]] position” as claim 11, line 9 recites “a second subcutaneous depth and position”.
Claim 16, line 3 recites “the second subcutaneous depth and/or position”. The Examiner suggests amending this to recite “the second subcutaneous depth and[[/or]] position” as claim 11, line 9 recites “a second subcutaneous depth and position”.
Claim 16, line 4 recites “the subdermal or subcutaneous initial depth and position.” The Examiner suggests amending this to recite “the initial subdermal or subcutaneous  depth and position”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an insertion mechanism to insert the cannula to an initial subdermal or subcutaneous depth and position” in claim 1.
“a reset mechanism coupled to the cannula to extend or retract the cannula’s from the initial subdermal or subcutaneous depth and position” in claim 1.
Further functions of the reset mechanism are recited in claims 7-10 without providing sufficient structure to perform the recited function.
“connecting a reset mechanism to the cannula and applying a force to move the cannula to a second subcutaneous depth and position” in claim 11.
Further functions of the rest mechanism are recited within claims 12 and 14 without providing the sufficient structure to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, lines 7-8 recites “the cannula to extend or retract the cannula’s from the initial subdermal or subcutaneous depth and position the cannula to a second depth and position” which is confusing and unclear. First the limitation “position the cannula to a second depth and position” does the first recitation of “position” refer to “position” recited in claim 1, line 5 or an action of positioning. Currently, the Examiner is reading the limitation “subdermal or subcutaneous depth and position” as one limitation for the purpose of antecedent basis and then “second depth and position” as one limitation for the purpose of antecedent basis. For the purpose of examination, the Examiner will interpret this limitation to recite “the cannula to extend or retract the cannula[[‘s]] from the initial subdermal or subcutaneous depth and position  to a second depth and position”.
Claims 2-10 are rejected as they depend upon a rejected claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro (US 2016/0144137).
With regards to claim 1, Shapiro discloses (Figs. 3a-3b) an extended use infusion set (See Fig. 3a, [0001], and [0030]) for a medical patient (See Abstract “A device for introducing a liquid (e.g., insulin) into tissue of a subject”), comprising: 
a cannula (234); 
a head piece (244) connected to the cannula (See [0035] “a roller 244 that urges the cannula 234 against an opposing surface 246 for causing the cannula 234 to linearly translate”), the head piece coupled to an insertion mechanism (246) (See [0035] “a roller 244 that urges the cannula 234 against an opposing surface 246 for causing the cannula 234 to linearly translate”) to insert the cannula to an initial subdermal or subcutaneous depth and position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, see [0035] “incrementally translating the cannula”; and see [0040]); and 
a reset mechanism (242)(See [0035] “The rotary position control member 242…for incrementally advancing the cannula 234”) coupled to the cannula to extend or retract the cannula (See [0035] “The rotary position control member 242 is adapted to be rotated in a manner so that it retracts a cannula 234.”) from the initial subdermal or subcutaneous depth and position the cannula to a second depth and position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, See [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, see [0035] “incrementally translating the cannula”, and see [0040]).
With regards to claim 2, Shapiro discloses the claimed invention of claim 1, and Shapiro further discloses (Figs. 3a-3b) that the reset mechanism (242) is coupled to the head piece (244) (See [0035] “the rotary position control member 242 may drive a roller 244”).
With regards to claim 3, Shapiro discloses the claimed invention of claim 1, and Shapiro further discloses (Figs. 3a-3b) that the reset mechanism (242) (See [0035] “The rotary position control member 242…for incrementally advancing the cannula 234”) is movable by the medical patient in more than 1 dimension (See [0035] “The rotary position control member 242 may act upon the cannula 234 by advancing the cannula 234 in a linear direction on the basis of rotary input”. Rotary input is movement in more than 1 dimension as rotational movement is movement in two dimensions. Furthermore, [0019] states “a cannula position control member that is adapted to be driven (e.g. longitudinally) manually” which further supports that the rotary position control member 242 is moved in more than 1 dimension by the patient.).
With regards to claim 7, Shapiro discloses the claimed invention of claim 1, and Shapiro further discloses (Figs. 3a-3b) that the reset mechanism (242) is constructed to extend the cannula (234) to set the second depth or position farther into the medical patient than the initial subdermal or subcutaneous depth and position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, See [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, and [0035] “incrementally translating the cannula”, and see [0040]).
With regards to claim 8, Shapiro discloses the claimed invention of claim 1, and Shapiro further discloses (Figs. 3a-3b) that the reset mechanism (242)(See [0035] “The rotary position control member 242…for incrementally advancing the cannula 234” wherein the reset mechanism is the gear.) is constructed to retract the cannula (234) to set the second depth or position as compared to the initial subdermal or subcutaneous depth and position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, See [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, see [0035] “incrementally translating the cannula”, and see [0040]).
With regards to claim 9, Shapiro discloses the claimed invention of claim 1, and Shapiro further discloses (Figs. 3a-3b) that the reset mechanism (242) is operably connected to the cannula (234) and constructed to reposition the cannula from the cannula’s initial subdermal or subcutaneous depth or position to one of a plurality of depths and positions (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, See [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, see [0035] “incrementally translating the cannula”, and see [0040]).
With regards to claim 10, Shapiro discloses the claimed invention of claim 1, and Shapiro further discloses (Figs. 3a-3b) that the reset mechanism (242) is operably connected to the cannula (234) (See [0035] “The rotary position control member 242 is adapted to be rotated in a manner so that it retracts a cannula 234.”) and constructed to reposition the cannula from the cannula’s second depth and position to a third depth and position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, see [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, see [0035] “incrementally translating the cannula”, and see [0040]).

With regards to claim 11, Shapiro discloses (Figs. 3a-3b) a method of using an extended use infusion set (See Fig. 3a, [0001], and [0030]), comprising: 
using a head piece (244) to insert a cannula (234) into an initial subdermal or subcutaneous depth and position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, see [0035] “incrementally translating the cannula”; and see [0040]); 
securing the head piece to a user (See [0035] “an adhesive patch 238 supports the cannula positioner body 220” and claim 20 “an adhesive patch connected to the cannula positioner body so that both the cannula positioner body and adhesive patch are wearable by the subject”); 
delivering a medicine to the initial subdermal or subcutaneous depth and position until efficacy of the medicine is below a threshold ([0005] “insulin drug may become less effective”) or the user desires to change the cannula’s depth and position ([0023] “The cannula may be subcutaneously insertable to a first subcutaneous position to which liquid (e.g., insulin) is delivered (e.g., through the distal tip of the cannula). The cannula may be positioned and operable subcutaneously for periodic and incremental (e.g., in approximately equal intervals, such as in an amount of about 1, 2, 3, 4, 5 mm or more) removal (e.g., longitudinal retraction) from its first subcutaneous position (i.e., the position at which the cannula is inserted for purposes of the first fluid (e.g., insulin infusion))”); 
connecting a reset mechanism (242) to the cannula and applying a force to move the cannula to a second subcutaneous depth and/or position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, see [0035] “incrementally translating the cannula”; and see [0040]); and 
delivering the medicine to the second subcutaneous depth and/or position (See Abstract “device for introducing liquid”, [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, [0030] “administering liquid…simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, see [0035] “incrementally translating the cannula”, and see [0040]).
With regards to claim 12, Shapiro discloses (Figs. 3a-3b) the claimed invention of claim 11, and Shapiro further discloses delivering the medicine to the second subcutaneous depth and position until efficacy of the medicine is below a threshold ([0005] “insulin drug may become less effective”) or the user desires to change the cannula' s depth or position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, see [0035] “incrementally translating the cannula”, and see [0040]); 
moving, using the reset mechanism (242), the cannula (234) to a third subcutaneous depth or position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, see [0035] “incrementally translating the cannula”, and see [0040]) and delivering the medicine to the third depth or position (See abstract “device for introducing liquid”, [0030] “administering liquid”, and see [0040]).
With regards to claim 13, Shapiro discloses (Figs. 3a-3b) the claimed invention of claim 11, and Shapiro further discloses that the user moves the reset mechanism (242) in more than 1 dimension (See [0035] “The rotary position control member 242 may act upon the cannula 234 by advancing the cannula 234 in a linear direction on the basis of rotary input”. Rotary input is movement in more than 1 dimension as rotational movement is movement in two dimensions. Furthermore, [0019] states “a cannula position control member that is adapted to be driven (e.g. longitudinally) manually” which further supports that the rotary position control member 242 is moved in more than 1 dimension by the patient.).
With regards to claim 15, Shapiro discloses the claimed invention of claim 11, and Shapiro further discloses (Figs. 3a-3b) a subdermal or a subcutaneous travel path of the cannula to the second subcutaneous depth and/or position is longer as compared to the cannula's subcutaneous travel path to the initial subdermal or subcutaneous depth and position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, see [0035] “incrementally translating the cannula”, and see [0040]. According to these paragraphs the cannula of Shapiro may be advanced. Therefore, a subdermal or subcutaneous travel path to the second depth and/or position would be longer as compared to the subcutaneous travel path to the initial depth and position because as the cannula advances the subdermal or subcutaneous travel path of the second depth and/or position would be longer.).
With regards to claim 16, Shapiro discloses the claimed invention of claim 11, and Shapiro further discloses (Figs. 3a-3b) a subdermal or a subcutaneous travel path of the cannula to the second subcutaneous depth and/or position is shorter as compared to the cannula's subcutaneous travel path to the subdermal or subcutaneous initial depth and position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, see [0035] “incrementally translating the cannula”, and see [0040]) (According to these paragraphs the cannula of Shapiro may be retracted. Therefore, a subdermal or subcutaneous travel path to the second depth and/or position would be shorter as compared to the subcutaneous travel path to the initial depth and position because as the cannula retracts the subdermal or subcutaneous travel path of the second depth and/or position would be shorter.).
Claim Rejections - 35 USC § 103
 Claims 4-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of Hirschel et al. (US 11,154,654; hereinafter Hirschel).
With regards to claim 4, Shapiro discloses the claimed invention of claim 1, however, Shapiro is silent with regards to the head piece being constructed to rotate in the reset mechanism.
Nonetheless, Hirschel teaches (Figs. 10-11) the head piece (1) being constructed to rotate in the reset mechanism (14) (See Col 26, lines 34-57 “the first part (1) can rotate…the toothing (5) of the first part (1) matches a toothing (16) of a gear wheel (14)”. As the toothing of the first part/head piece rotates within the toothing of the gear wheel/reset mechanism it can be interpreted that the head piece is constructed to rotate in the reset mechanism.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the extended use infusion set of Shapiro with a teaching of Hirschel such that the head piece being constructed to rotate in the reset mechanism. One of ordinary skill in the art would have been motivated to make this modification, as Shapiro does not explicitly disclose or show the structure of the head piece and how it interacts with the reset mechanism. One of ordinary skill in the art would refer to the teachings of Hirschel to further define the structures of the head piece and reset mechanism as the head piece and reset mechanism of Hirschel are analogous structures to the head piece and reset mechanism of Shapiro. The head piece and reset mechanism of Shapiro and Hirschel are analogous structures as they both provide axial/longitudinal force that drives a component in an axial/longitudinal direction (See [0035] of Shapiro and Col. 26, lines 34-57 of Hirschel). Therefore, one of ordinary skill in the art would be motivated to modify the head piece and reset mechanism of Shapiro such that they interact in a similar fashion as shown by Hirschel wherein the head piece is constructed to rotate in the reset mechanism.
With regards to claim 5, Shapiro discloses the claimed invention of claim 1, however, Shapiro is silent with regards to the head piece being constructed to slip towards or away from the reset mechanism.
Nonetheless, Hirschel teaches (Figs. 10-11) the head piece (1) being constructed to slip towards or away from the reset mechanism (14) (See Col 26, lines 34-57 “the first part (1) can rotate…the toothing (5) of the first part (1) matches a toothing (16) of a gear wheel (14)”. As the toothing of the first part/head piece rotates within the toothing of the gear wheel/reset mechanism it can be interpreted that the head piece is constructed to slip towards or away from the reset mechanism as the toothings of the head piece/first part are slipping towards or away from the toothings of the reset mechanism/gear wheel.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the extended use infusion set of Shapiro with a teaching of Hirschel such that the head piece is constructed to slip towards or away from the reset mechanism. One of ordinary skill in the art would refer to the teachings of Hirschel to further define the structures of the head piece and reset mechanism as the head piece and reset mechanism of Hirschel are analogous structures to the head piece and reset mechanism of Shapiro. The head piece and reset mechanism of Shapiro and Hirschel are analogous structures as they both provide axial/longitudinal force that drives a component in an axial/longitudinal direction (See [0035] of Shapiro and Col. 26, lines 34-57 of Hirschel). Therefore, one of ordinary skill in the art would be motivated to modify the head piece and reset mechanism of Shapiro such that they interact in a similar fashion as shown by Hirschel wherein the head piece is constructed to slip towards or away from the reset mechanism.
With regards to claim 6, Shapiro discloses the claimed invention of claim 1, however, Shapiro is silent with regards to the head piece is constructed to slide in tracks on the reset mechanism.
Nonetheless, Hirschel teaches the head piece (1) is constructed to slide in tracks (See Col. 26, lines 34-57 “a toothing (16) of a gear wheel (14)”) on the reset mechanism (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the extended use infusion set of Shapiro with a teaching of Hirschel such that the head piece is constructed to slide in tracks on the reset mechanism. One of ordinary skill in the art would refer to the teachings of Hirschel to further define the structures of the head piece and reset mechanism as the head piece and reset mechanism of Hirschel are analogous structures to the head piece and reset mechanism of Shapiro. The head piece and reset mechanism of Shapiro and Hirschel are analogous structures as they both provide axial/longitudinal force that drives a component in an axial/longitudinal direction (See [0035] of Shapiro and Col. 26, lines 34-57 of Hirschel). Therefore, one of ordinary skill in the art would be motivated to modify the head piece and reset mechanism of Shapiro such that they interact in a similar fashion as shown by Hirschel wherein the head piece is constructed to slide in tracks on the reset mechanism.

With regards to claim 14, Shapiro discloses the claimed invention of claim 11, and, Shapiro discloses that the head piece (244) rotates the reset mechanism (242) to effectuate moving the cannula into the second subcutaneous depth and/or position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, see [0035] “the rotary position control member may act upon the cannula…in a linear direction on the basis of rotary input. For example, the rotary position control member may drive a roller 244”, and see [0040]).
Shapiro is silent with regards to the user rotates the head piece in the reset mechanism.
Nonetheless, Hirschel teaches (Figs. 10-11) the head piece (1) rotating in the reset mechanism (14) (See Col 26, lines 34-57 “the first part (1) can rotate…the toothing (5) of the first part (1) matches a toothing (16) of a gear wheel (14)”. As the toothing of the first part/head piece rotates within the toothing of the gear wheel/reset mechanism it can be interpreted that the head piece is constructed to rotate in the reset mechanism.) to effectuate moving another structure (See Col. 26, lines 34-56 “The gear wheel (14) is directly coupled, e.g. axially and rotationally fixed coupled to a threaded rod (15) having an external threading (18). The threaded rod drives the piston rod”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of using the extended use infusion set of Shapiro with a teaching of Hirschel such that the head piece rotates in the reset mechanism. One of ordinary skill in the art would refer to the teachings of Hirschel to further define the structures of the head piece and reset mechanism as the head piece and reset mechanism of Hirschel are analogous structures to the head piece and reset mechanism of Shapiro. The head piece and reset mechanism of Shapiro and Hirschel are analogous structures as they both provide axial/longitudinal force that drives a component in an axial/longitudinal direction (See [0035] of Shapiro and Col. 26, lines 34-57 of Hirschel). Therefore, one of ordinary skill in the art would be motivated to modify the head piece and reset mechanism of Shapiro such that they interact in a similar fashion as shown by Hirschel wherein the head piece is constructed to rotate in the reset mechanism. One of ordinary skill in the art would be motivated to perform the step of rotating the head piece in the reset mechanism as Shapiro is silent with regards to the structure of the head piece and reset mechanism. Therefore, one of ordinary skill would be motivated by the teachings of Hirschel to create the head piece and reset mechanism of Shapiro in a similar manner as taught by Hirschel since Hirschel teaches that this configuration is a means to provide axial/longitudinal force that drives a component in an axial/longitudinal direction (See Col. 26, lines 34-57).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gillett et al. (US 2018/0280608) see Figs. 3A-5D and [0070-0074].
Baym et al. (US 2016/0008556) see Figs. 1-12.
West (US 2013/0066271) see Figs. 11-12 and [0040].
Searle et al. (US 2011/0054390) see Abstract and [0048]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783